     Case 1:21-cr-00004-CKK Document 11 Filed 03/29/21 Page 1 of 18
                                                                      1

 1                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
 2     ___________________________________________________________

 3     United States of America,       ) Criminal Action
                                       ) No. 1:21-cr-00004-CKK-1
 4                        Plaintiff,   )
                                       ) Status Hearing (via Zoom)
 5     vs.                             )
                                       )
 6     Lonnie Leroy Coffman,           ) Washington, D.C.
                                       ) March 24, 2021
 7                        Defendant.   ) Time: 10:00 a.m.
       ___________________________________________________________
 8
                 Transcript of Status Hearing (via Zoom)
 9                              Held Before
             The Honorable Colleen Kollar-Kotelly (via Zoom)
10                     United States District Judge
       ____________________________________________________________
11
                              A P P E A R A N C E S
12
       For the Plaintiff:          Michael J. Friedman
13     (via Zoom)                  U.S. ATTORNEY'S OFFICE FOR THE
                                   DISTRICT OF COLUMBIA
14                                 555 Fourth Street, Northwest
                                   Washington, D.C. 20530
15
       For the Defendant:      Manuel J. Retureta
16     (via Zoom)              RETURETA & WASSEM, P.L.L.C.
                               300 New Jersey Avenue, Northwest
17                             Suite 900
                               Washington, D.C. 20001
18     ____________________________________________________________

19     Stenographic Official Court Reporter:
       (via Zoom)              Nancy J. Meyer
20                             Registered Diplomate Reporter
                               Certified Realtime Reporter
21                             United States Courthouse, Room 6509
                               333 Constitution Avenue, Northwest
22                             Washington, D.C. 20001
                               202-354-3118
23

24

25
     Case 1:21-cr-00004-CKK Document 11 Filed 03/29/21 Page 2 of 18
                                                                          2

 1                            P R O C E E D I N G S

 2               (REPORTER'S NOTE: This hearing was held during the
       COVID-19 pandemic restrictions and is subject to the
 3     limitations of technology associated with the use of
       technology, including but not limited to telephone and video
 4     signal interference, static, signal interruptions, and other
       restrictions and limitations associated with remote court
 5     reporting via telephone, speakerphone, and/or
       videoconferencing.)
 6

 7                THE COURT:     All right.   This is the United States v.

 8     Lonnie Leroy Coffman, 21-cr-4.

 9             We have the government counsel, Mr. Friedman, and we

10     have new defense counsel, Mr. Retureta, as well as Mr. Coffman

11     present as well from the jail.       So we're doing this by video.

12             And, Mr. Retureta, have you had a chance to meet with

13     Mr. Coffman?    I know we didn't have a lot of time to get

14     A.J. Kramer to find somebody who was experienced and who would

15     also have the time to spend on the case.

16                MR. RETURETA:     Yes, Your Honor, I did have a chance

17     to speak with him yesterday, as a matter of fact.          I also have

18     had the chance to speak with family members -- today is

19     Wednesday -- Monday and Tuesday and had a chance to discuss

20     what'll be happening today and what will be the next steps.

21                THE COURT:     Okay.   Mr. Miles was hoping to get a

22     copy -- a disc, which would have the discovery, as well as the

23     paper indictment.     I sent -- we sent an email this morning to

24     ask if he had sent it from his end.

25             But let me ask.     Mr. Coffman, have you received that?
     Case 1:21-cr-00004-CKK Document 11 Filed 03/29/21 Page 3 of 18
                                                                            3

 1     You can probably just nod.

 2                 THE DEFENDANT:    (Shakes head.)

 3                 THE COURT:   You have not.     Okay.   Let me find out

 4     from -- I've sent -- as you said, we sent an email.            I'm sure

 5     Mr. Miles will respond.      I don't know whether -- what I need to

 6     know is did it get to the jail and we need to get after them to

 7     get it to Mr. Coffman or he hasn't done it yet.

 8                 MR. RETURETA:    Your Honor, if -- if I may.        In

 9     speaking with Mr. Coffman yesterday, he indicates that he has

10     not received anything.      I can get that forwarded to him so he

11     can review it.    We had a chance to talk and go through it count

12     by count.

13                 THE COURT:   Okay.

14                 MR. RETURETA:    So that's -- that'll -- that'll happen

15     quickly.

16                 THE COURT:   Okay.    What we had set up is the disc of

17     the discovery that Mr. Miles had to date, which presumably he

18     has been providing -- or will provide you with.          I just want to

19     know whether -- if you sent it to the jail, we just need to get

20     after them to make sure it gets to Mr. Coffman.

21                 MR. RETURETA:    Very well.

22                 THE COURT:   If he hasn't done it yet, then I'll ask

23     you to do it.

24                 MR. RETURETA:    Sure.

25                 THE COURT:   I just want to know whether, you know, it
     Case 1:21-cr-00004-CKK Document 11 Filed 03/29/21 Page 4 of 18
                                                                               4

 1     still hasn't been sent or it's sitting at the jail someplace

 2     and has not been provided to him.

 3                MR. RETURETA:     I'll confirm that.

 4                THE COURT:    All right.    So, Mr. Coffman, you've

 5     had -- we've put in new counsel, as you requested.             You've

 6     evidently had an opportunity to speak to him.          So are we ready

 7     to go forward with your case?

 8                THE DEFENDANT:     (Nods head.)

 9                THE COURT:    You're nodding yes.      Good.

10             Okay.   All right.    So let's -- the 70 days is June 2nd.

11     The 90 days is June 22nd.      Mr. Coffman had agreed to do today's

12     hearing by video.

13             And I guess the question I had is the discovery -- the

14     bulk of it, I think, had been provided.

15             Mr. Friedman, perhaps you can bring us up to date again.

16     There is no protective order in this case, and my understanding

17     is there isn't a need for one, is that correct, or not?

18                MR. FRIEDMAN:     No.   I -- I indicated at the -- at the

19     last hearing that we may be providing a protective order for

20     the defense attorney's consideration.        I've spoken to

21     Mr. Retureta about that and indicated that we should be able to

22     provide a proposed protective order for his review, likely --

23     likely tomorrow or else a bit later this week.

24             We have also made several discovery productions to

25     Mr. Miles, and I have forwarded those discovery letters to
     Case 1:21-cr-00004-CKK Document 11 Filed 03/29/21 Page 5 of 18
                                                                             5

 1     Mr. Retureta.    And I also at least attempted to make him able

 2     to download the documents from our file sharing application.               I

 3     have not yet been able to speak with him about whether that has

 4     been successful, but I'm hoping it was.         And we will work out

 5     any details if it turns out it was unsuccessful.

 6                THE COURT:    Mr. Retureta, were you able to download

 7     it?

 8                MR. RETURETA:     Your Honor, we received it -- the

 9     invitation for the links to the USAfx system this morning.            So

10     I have not been able to try it yet, but usually those are

11     pretty good to work with, and I don't foresee a problem with

12     that.

13             In addition, the federal public defender has prepared

14     everything that Mr. Miles had received, and that is ready for

15     pickup, as they told me yesterday, this afternoon.             So I will

16     have it coming in to me from the federal public defender, as

17     well as Mr. Friedman at the U.S. Attorney's Office.

18                THE COURT:    Okay.    I cut you off, Mr. Friedman.

19     Anything else?

20                MR. FRIEDMAN:     Yes, Your Honor.     We -- we do have

21     additional discovery that we will be producing in the coming

22     days.

23                THE COURT:    Okay.

24                MR. RETURETA:     And, Your Honor, if -- if I may add,

25     when Mr. Friedman refers to the protective order, as early as
     Case 1:21-cr-00004-CKK Document 11 Filed 03/29/21 Page 6 of 18
                                                                           6

 1     this morning -- in fact, no more than about an hour ago -- we

 2     received word from the federal public defender that there has

 3     been a general agreement reached with the U.S. Attorney's

 4     Office on a standard protective order.        I have not seen the

 5     wording of that yet.

 6             Mr. Friedman and I discussed that this morning before

 7     the hearing, but with that in place, it seems like that'll be a

 8     more streamlined process also.

 9                THE COURT:    That certainly would make it easier.        I

10     know that the federal public defender and the U.S. Attorney's

11     Office have been working on coming up with one that would --

12     could be obviously tailored to a particular case, but we have

13     the basic materials and would be -- would move the whole

14     process so we don't have to negotiate one in every single case.

15     That makes sense.

16             So, Mr. Retureta, I realize that you just came in.          Is

17     there -- from your perspective, obviously you need to review

18     the discovery, and Mr. Coffman needs to review it as well.          It

19     sounds like he has not had an opportunity to do so.

20             I'll leave it to you to talk to him as to what's the

21     best way of doing this within the jail.         They have tablets, but

22     I understand that's for communication and they can't look at

23     the discovery on that.      I thought they could, but evidently

24     they can't.    But they do have laptops that are available.      I

25     think there should be some discussion with Mr. Coffman as to
     Case 1:21-cr-00004-CKK Document 11 Filed 03/29/21 Page 7 of 18
                                                                          7

 1     the use of that.     There may be other ways of doing it.      I'll

 2     leave it to you.

 3             Michelle Wilson in the Department of Corrections,

 4     General Counsel's Office, is sort of the point person

 5     for getting discovery and any issues with it.          So I -- she's

 6     been very responsive in terms of getting it, to make sure that

 7     Mr. Coffman gets -- has gone over it and gets the written copy

 8     of the indictment and then begins to take a look at the

 9     discovery.    He can't make decisions and you won't be able to

10     have a really informed discussion about what needs to -- in

11     terms of any motions relating to the evidence or otherwise.

12                  MR. RETURETA:   Right.

13                  THE COURT:   So, Mr. Retureta, do you have -- after

14     talking to Mr. Coffman, do you have an idea of what -- besides

15     looking at the discovery, what else needs to be done in terms

16     of setting schedules?

17                  MR. RETURETA:   In our discussion yesterday, we talked

18     about perhaps a 30-day period for me to jump into the case,

19     begin to look at the evidence, as the Court indicates, share

20     the evidence and review it together with Mr. Coffman.          And I

21     think that might be an appropriate time period for me to get

22     in, review, and begin to make decisions on how the case will

23     move forward.

24             I haven't discussed the time period.        We discussed it

25     generally with Mr. Friedman, but I would suggest to the Court
     Case 1:21-cr-00004-CKK Document 11 Filed 03/29/21 Page 8 of 18
                                                                          8

 1     perhaps a 30-day time period and set another status hearing at

 2     that point to then inform the Court as to where we will be

 3     going.

 4                 THE COURT:   Okay.    And it's been my practice in all

 5     of the cases -- I don't know what the government is doing

 6     relating to plea offers.       I don't pay attention to the news.

 7     So I don't know -- I don't know where you are with it.         I'll

 8     leave that aside in terms of doing things.

 9              And if it's going to be a trial, we'd want to set a

10     trial template anyway, even if you have -- while listening to

11     what they have to offer.       I'll wait on that because I think you

12     need to look at the discovery to figure it out, but it sets out

13     all the different motions that you would need to get to a trial

14     date.

15                 MR. RETURETA:    Right.

16                 THE COURT:   And at this point, we would -- you know,

17     there's -- there's time -- we're well within the speedy trial

18     date, and we've started to set June trials.         So we're starting

19     them in -- in April.

20              So let me look at a date.

21              Mr. Coffman, have they vaccinated you yet?        Did you get

22     the vaccine?

23                 THE DEFENDANT:     (Shakes head.)

24                 THE COURT:   No.    Are you willing to get it?     I guess

25     I should ask that question.       If they offer it, will you get it?
     Case 1:21-cr-00004-CKK Document 11 Filed 03/29/21 Page 9 of 18
                                                                                9

 1     You need to unmute.

 2                 THE DEFENDANT:    Your Honor, I haven't made up my mind

 3     for sure.    I was going to take it, and then I changed my mind.

 4     I'm kind of -- I'm unsure at this time.

 5                 THE COURT:   Okay.    The -- I'll -- I won't get into

 6     that.   If you want to talk to somebody about it, I'm sure at

 7     the jail, they -- you know, one of the doctors or somebody, you

 8     might get something.     They are vaccinating people.          I don't

 9     know whether they're using Pfizer or Moderna.          I know they've

10     done two shots.

11             If you're going to come to in-person hearings, obviously

12     it's a better protection, but I'm not going to tell you what to

13     do.

14                 THE DEFENDANT:    Your Honor, I -- I originally told

15     them I wanted to get the shot, but the one you only have to

16     have one shot.    I think that's the second one that was

17     approved, the second vaccine that was approved, and they said

18     it wasn't available right now.       So I don't know.     I don't know

19     where we're at on that.

20                 THE COURT:   Okay.    I'm not sure what they're doing.

21     I don't know whether they're waiting and using -- initially --

22     I mean, I don't know whether it was Moderna or Pfizer, frankly,

23     but I know some of the defendants have gotten two shots, which

24     has been one of those.      If it's the Johnson, then -- and I

25     don't think -- I'm not sure that that's arrived yet -- then
     Case 1:21-cr-00004-CKK Document 11 Filed 03/29/21 Page 10 of 18
                                                                          10

 1     that's only one shot.

 2              But, anyway, I just wanted to -- to ask in terms of

 3     whether -- trying to keep that in mind.         Obviously in-person

 4     hearings, you may be in a better position.

 5              So what -- do you want to propose a date, Mr. Retureta,

 6     what you're looking at in presumably April?

 7                  MR. RETURETA:   Would Your Honor consider the 23rd of

 8     April?    That's a Friday.     Or Thursday or Wednesday of that

 9     week?

10                  THE COURT:   The -- the 21st I -- I'm open all day.

11     22nd and 23rd I have a 10 o'clock, but I could do it -- I leave

12     an hour and a half because sometimes we have problems getting

13     people on.    So the 22nd and 23rd I could do it at 11:30, or the

14     21st I can do it at 10:00.

15              Mr. Friedman, do you have a preference?

16                  MR. FRIEDMAN:   Those are all convenient on my end.

17                  THE COURT:   Mr. Retureta, why don't you choose what

18     you think is best.

19                  MR. RETURETA:   Your Honor, why don't we try the --

20     the early one, the 21st.

21                  THE COURT:   All right.    And we'll do April 21st.      We

22     can do that at 10:00.

23              Mr. Coffman, are you willing at this point, since it's

24     still just going to be a status, scheduling -- and hopefully

25     we'll have gotten the -- the discovery -- to do it by video?
     Case 1:21-cr-00004-CKK Document 11 Filed 03/29/21 Page 11 of 18
                                                                            11

 1                 THE DEFENDANT:     Yes, Your Honor.

 2                 THE COURT:    Okay.   Then we'll do it by video.       We'll

 3     Zoom.   Zoom seems to work best at this point.

 4             Dorothy, anything else I need to cover?

 5                 THE COURTROOM DEPUTY:      Just the speedy trial.

 6                 THE COURT:    Oh, yeah.    I forgot to do that.

 7             So, Mr. Coffman, do you remember our discussions about

 8     your speedy trial rights?       At this point, the 70 days is

 9     June 2nd.    The 90 days is June 22nd.       Would you agree to

10     waiving or continuing your speedy trial days from today's date,

11     which is March 24th, until we come back April 21st to allow you

12     and your counsel to review the discovery?

13                 THE DEFENDANT:     Can I ask -- ask my attorney to make

14     that decision?

15                 THE COURT:    If you want to do that, it's up to you.

16                 THE DEFENDANT:     I would -- I would trust his -- his

17     decision, because I'm not sure.

18                 THE COURT:    Well, you're obviously not quite -- not

19     ready for trial since you need to get the discovery.            He needs

20     to look at it too so you know what the government's evidence is

21     and they can figure out -- you know, make an informed decision

22     about what you want to do.

23             Mr. Retureta.

24                 MR. RETURETA:    Your Honor, we had a chance to talk

25     about speedy trial yesterday, and I think given the -- my
     Case 1:21-cr-00004-CKK Document 11 Filed 03/29/21 Page 12 of 18
                                                                         12

 1     brand-new entrance and review of discovery and, more

 2     importantly, sharing and reviewing the discovery with

 3     Mr. Coffman, I -- I would advise him that that would be the

 4     right choice at this time.        And then on the 21st we can make a

 5     further decision on speedy trial.

 6                 THE COURT:    Okay.    All right.   Is that acceptable to

 7     you, Mr. Coffman?

 8                 THE DEFENDANT:     Yes, Your Honor.

 9                 THE COURT:    Okay.    All right.   Then I'll find it's in

10     the interest of justice, the community, and the defendant to

11     continue Mr. Coffman's speedy trial rights from March 24th to

12     April 21st to allow new counsel to review the discovery and to

13     share it with Mr. Coffman so that he has an opportunity to --

14     to review it.

15             Okay.    Mr. Retureta, I know you've got other cases so

16     you know how to work the system, but if you have some problems,

17     get back to me about getting the discovery to Mr. Coffman.

18     That is sort of an --

19                 MR. RETURETA:    No problem.     Will do.

20                 THE COURT:    -- on-and-off problem, but at this point

21     it seems to be working smoothly, but occasionally we have

22     hiccups in it.

23                 MR. RETURETA:    Indeed.

24                 THE COURT:    So I want to make certain he gets to look

25     at it during this period of time.
     Case 1:21-cr-00004-CKK Document 11 Filed 03/29/21 Page 13 of 18
                                                                              13

 1                 MR. RETURETA:    Definitely, Your Honor.

 2             And, Your Honor, when you're ready, I just have a couple

 3     points I'd like to raise.

 4                 THE COURT:    Okay.   Why don't you go ahead.

 5                 MR. RETURETA:    I'm sure -- the first point is I'm

 6     sure you may have heard the publicity, or at least the court

 7     action within the court regarding an interview that the

 8     previous acting U.S. Attorney for the District of Columbia gave

 9     to a TV news magazine.      We're monitoring that.      I don't think

10     there's -- there's a connection to Mr. Coffman's case.             All of

11     his charges in his indictment are individual acts.              There has

12     been no allegation of a -- a link with anyone else.

13             But given that -- that interview and given what we've

14     learned to be an internal investigation with the

15     U.S. Attorney's Office, we just highlight that for the Court.

16             I had an opportunity to speak with Mr. Friedman about

17     that this morning.      There seems to be no indication that that

18     involves Mr. Coffman's case, but in my effort to make sure that

19     he receives a fair trial and process, I just raise it to the

20     Court at this time just in the sense that we want to make sure

21     that there is no impact on -- on his case.

22                 THE COURT:    Okay.

23                 MR. RETURETA:    And I have one more case -- one more

24     point also.

25                 THE COURT:    Go ahead.
     Case 1:21-cr-00004-CKK Document 11 Filed 03/29/21 Page 14 of 18
                                                                              14

 1                 MR. RETURETA:    The -- the other point is just simply

 2     a -- a convenient housekeeping matter.

 3             When we have these hearings, it's -- it's always

 4     convenient.    Since we have the video link and Mr. Coffman is

 5     there available, if there's a way that we can keep that video

 6     link open and available and, therefore, I have a chance to at

 7     least have a 10-, 15-minute time period with him after we

 8     finish to just kind of review what happened and talk with him a

 9     little bit face to face as opposed to through the phone.             So if

10     that's a possibility, I would appreciate it.

11                 THE COURT:    Dorothy, can we -- Dorothy is going to

12     have to stay on as the host.       I mean, she's not going to

13     listen, but she would have to stay on, is the only way you can

14     do these Zoom things.      You need to have a host.

15                 MR. RETURETA:    Well, if she --

16                 THE COURT:    She can do it timing-wise.

17                 MR. RETURETA:    Yeah.    Yeah.   If -- if she can make me

18     the host, then I can conduct it and I can shut it down also, if

19     that's a possibility.

20                 THE COURTROOM DEPUTY:      I don't think so.        I'll leave

21     the room because no one else is -- there's no one else

22     listening in, and I'm not --

23                 MR. RETURETA:    All right.

24                 THE COURT:    Yeah.   It's a government link.        I think

25     what we can do is if -- do you control whether -- who comes
     Case 1:21-cr-00004-CKK Document 11 Filed 03/29/21 Page 15 of 18
                                                                            15

 1     next, or is it available so we can let them talk?

 2                 THE COURTROOM DEPUTY:      Yes.    I'll close all the phone

 3     lines.    I can close all the phone lines.

 4                 THE COURT:    Especially the public one, because we

 5     have a public line as well.

 6                 MR. RETURETA:     Right.

 7                 THE COURTROOM DEPUTY:      I'll just close all the phone

 8     lines.

 9                 THE COURT:    Somebody needs to mute.      Mr. Coffman, you

10     need to mute.

11              Okay.   I'm sorry.    I missed it.

12                 THE COURTROOM DEPUTY:      Okay.    I'll close all the

13     phone lines and just leave the video up.

14                 THE COURT:    Okay.   The rest of us will just get off.

15                 THE COURTROOM DEPUTY:      Right.

16                 THE COURT:    We can get off.      That's not a problem.

17                 MR. RETURETA:     I appreciate that, Your Honor.

18              Thank you, Ms. Patterson.

19                 THE COURT:    This is zoom.gov, not just a regular

20     Zoom.

21                 MR. RETURETA:     Right.

22                 THE COURT:    We're not going to switch it, but Dorothy

23     could care less about -- she's got enough on her plate.         She's

24     the deputy courtroom clerk.       So she's not -- she needs to be

25     the host, but you-all can be talking.          It's not going to be a
     Case 1:21-cr-00004-CKK Document 11 Filed 03/29/21 Page 16 of 18
                                                                             16

 1     problem.    I don't have a problem with that.

 2             Is there something else?

 3                 MR. RETURETA:    Thank you, Your Honor.      Thank you.

 4                 THE COURT:    I guess the only question is -- I don't

 5     have another matter.      So today -- today I don't.       So today is

 6     not a problem.     Some other days I have other Zooms and we need

 7     to get off.

 8                 MR. RETURETA:    Certainly.

 9                 THE COURT:    But today is no problem so you should be

10     able to talk to him.

11                 MR. RETURETA:    I appreciate that.

12                 THE COURT:    Anything else?

13                 MR. RETURETA:    No, that's it.     Just those two points.

14                 THE COURT:    Okay.   Mr. Friedman, anything from you?

15                 MR. FRIEDMAN:    No, Your Honor.

16                 THE COURT:    Okay.   If there's nothing else, then let

17     me excuse everybody.      We'll be back on the 21st, unless you

18     contact me prior to that time.

19             And for the rest of us, you know, the little button

20     that -- the red thing at the bottom, leave.          If you do it that

21     way, you don't screw up the Zoom when you want to do it the

22     next time around in terms of getting on.         So we'll all leave.

23             Mr. Coffman, take care of yourself, everybody as well.

24     Be well.    And we'll resume in April.

25                 MR. RETURETA:    Thank you very much, Your Honor.
     Case 1:21-cr-00004-CKK Document 11 Filed 03/29/21 Page 17 of 18
                                                                       17

 1                 THE COURT:    Take care.

 2                 MR. RETURETA:    Take care.

 3                 THE COURT:    Parties are excused.

 4                 (The proceedings concluded at 10:23 a.m.)

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:21-cr-00004-CKK Document 11 Filed 03/29/21 Page 18 of 18
                                                                       18

 1                  CERTIFICATE OF OFFICIAL COURT REPORTER

 2

 3                I, Nancy J. Meyer, Registered Diplomate Reporter,

 4     Certified Realtime Reporter, do hereby certify that the above

 5     and foregoing constitutes a true and accurate transcript of my

 6     stenograph notes and is a full, true, and complete transcript

 7     of the proceedings to the best of my ability.

 8

 9                            Dated this 24th day of March, 2021.

10

11                            /s/ Nancy J. Meyer
                              Nancy J. Meyer
12                            Official Court Reporter
                              Registered Diplomate Reporter
13                            Certified Realtime Reporter
                              333 Constitution Avenue Northwest, Room 6509
14                            Washington, D.C. 20001

15

16

17

18

19

20

21

22

23

24

25
